NOTE: This order is nonprecedential.

  mntteb ~tate5 <tI:ourt of ~eal5
      for tbe jfeberal <tI:trrutt

               GERARDO C. AOANAN,
                 Claimant-Appellant,
                           v.
  ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.


                       2012-7076


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3682, Judge Ronald M.
Holdaway.
                       ORDER
    The United States Court of Appeals for Veterans
Claims ("Veterans Court") received Gerardo C. Aoanan's
notice of appeal on January 24, 2012. Judgment was
entered by the Veterans Court on July 1, 2011. As such, a
total of 207 days had elapsed between judgment and
receipt of the appeal.
    Section 7292(a), Title 38, United States Code requires
that a notice of appeal of the decision of the Veterans
Court be filed within 60 days after that court's entry of
judgment or order. Thus, it appears that this appeal is
untimely and must be dismissed.
AOANANv DVA                                                 2


      Accordingly,
    IT Is ORDERED THAT:
    (1) Mr. Aoanan is directed to show cause, within the
next 60 days, as to why his appeal should not be dis-
missed as untimely. The Secretary may also respond by
that date.
    (2) The briefing schedule is stayed.


                                 FOR THE COURT


      MAR 012012                 lsI Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Gerardo C. Aoanan
    Amanda L. Tantum, Esq.                      FILED
                                        U.S. COURT OF APPEALS FOR
s25                                        THE FEDERAL CIRCUIT

                                            MAR 072012
                                              JAN HORBAlY
                                                 CLERK